1
2
3
4
5
6
7                                    UNITED STATES DISTRICT COURT

8                                  EASTERN DISTRICT OF CALIFORNIA

9
10   DAVID GARRY DEAN,                )                   Case No.: 1:18-cv-01564 - JLT
                                      )
11            Plaintiff,              )                   ORDER GRANTING PLAINTIFF’S REQUEST
                                      )                   FOR AN EXTENSION OF TIME
12       v.                           )
                                      )                   (Doc. 15)
13   COMMISSIONER OF SOCIAL SECURITY,
                                      )
14            Defendant.              )
                                      )
15                                    )

16          On September 26, 2019, the parties stipulated to allow Plaintiff to have extension of time to

17   file a reply brief. (Doc. 15) Notably, the Scheduling Order permits a single thirty-day extension by

18   the stipulation of parties (Doc. 5 at 3), and this is the first extension requested by either party. Thus,

19   an extension of thirty days is appropriate. Accordingly, the Court ORDERS:

20          1.      The extension of time is GRANTED;

21          2.      Plaintiff SHALL file a reply brief on or before October 3, 2019.

22
23   IT IS SO ORDERED.

24      Dated:     September 27, 2019                            /s/ Jennifer L. Thurston
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28
